DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 21-19) in the reply filed on 12/22/2021 is acknowledged.
Currently, claims 1-19 are pending and examined. 
Claim 20 is drawn to non-elected claim and being withdrawn.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2021; 6/30/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regarding claim 4, line 5; a phrase "and/or" renders the claim(s) indefinite because it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; thus the following limitations after the phrase “or” is an option and not necessary required. Claims 5-11 depending upon the rejected claim 4 are also rejected. Claim 19, line 3; having the same issues as mentioned is also rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 6,732,474 to Eck et al. (‘Eck’).
Re claim 1: Eck discloses a window regulator 1 for use in a motor vehicle and configured to move a window between a first position and a second position, the window regulator comprising: a panel 2 defining a speaker aperture 39 configured to receive at least a portion of a speaker 40; and a guide rail 21 integrally formed to the panel 2 and configured to carry a slider 20, wherein the slider 20 is configured to move along the guide rail 21 to move the window 16 between the first position and the second position, wherein the guide rail 21 includes an aperture-region portion (near wherein 40 points to in Fig. 2) extending across the speaker aperture 39 in a first direction, wherein the aperture-region 
Re claims 2-3: wherein the guide rail 21 includes a first edge and a second edge (e.g. between wherein 21 points to), wherein second sidewall is disposed between the first edge and the second edge; and wherein the first sidewall forms the first edge (see Fig. 2).
Re claim 4: wherein panel 2 inherently includes a wet side and a dry side, wherein when the window regulator 1 is installed in the motor vehicle, the dry side is arranged to face towards an interior of the motor vehicle, wherein at least a portion of an outer periphery of the speaker aperture 39, disposed on the dry side of the panel 2, forms a ring (near 21) configured to lie against a portion of the speaker 40 and/or a seal disposed between the portion and the ring when the speaker is installed to the panel (Fig. 2). The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claim 5: further comprising a wet-side annular sidewall (near 21) extending in the second direction from the wet side of the panel 2 around the speaker aperture 39, wherein the wet-side annular sidewall in conjunction with the first and second sidewalls are configured to enhance stiffness of the aperture region portion (near 40).
Re claim 9: further comprising a dry-side annular sidewall (near a bottom of the rail guide 21) extending in the second direction from a portion of an inner periphery of the ring (Fig. 2).
Re claims 10-11: wherein the dry-side annular sidewall (near a bottom of the rail guide 21) extends between a first portion of the first sidewall and a second portion of the first sidewall; wherein the dry-side annular sidewall includes a free edge (next to a cable), spaced apart from the ring, wherein 
Re claim 12: Eck discloses a window regulator 1 for use in a motor vehicle and configured to move a window 16 between a first position and a second position, the window regulator 1 comprising: a panel 2 defining a speaker aperture 36 configured to receive at least a portion of a speaker 40, wherein a periphery of the speaker aperture 39 forms a ring-shaped speaker ledge and an annular sidewall extending from an outer periphery of the speaker ledge (near 21); and a guide rail 21 integrally formed to the panel 2 and configured to carry a slider (Fig. 2), wherein the slider is configured to move along the guide rail 21 to move the window 16 between the first position and the second position, wherein the guide rail 21 includes an aperture-region portion (near 40), extending across the speaker aperture 36 in a first direction, and provided with a first sidewall and a second sidewall (e.g. between 21) each extending in a second direction, substantially orthogonal to the first direction, and wherein portions of the annular sidewall circumferentially terminate at the first sidewall and the second sidewall (Fig. 2).
Re claim 13: wherein a first portion of the ring-shaped speaker ledge (near a lower portion of the rail 21) is formed by a substantially planar member configured to lie against the speaker 40 and extending from the annular sidewall (near the lower portion of the rail 21).
Re claim 14: further comprising a second sidewall (near 21) and a third sidewall (near a bottom portion of the rail guide) each extending between the ring-shaped speaker ledge and the guide rail (Fig. 2).
Allowable Subject Matter
Claims 6-8 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale